OA Appendix
Status of Claims
Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claims 1-12, drawn to methods for transmitting a warning signal indicating fraudulent activity associated with an account, classified in CPC G06Q, subclass 20/16.   The utility of this invention is directed to transmitting a warning signal to the requesting client device.
II.	Claims 13-20, drawn to methods for receiving a warning signal based on a website address, classified in CPC G06Q, subclass 20/30.   The utility of this invention is directed to installing a browser extension on a web browser of a client device.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct from each other if they are shown to be separately usable. In the instant case, a utility of invention I is transmitting a warning signal to the requesting client device, whereas a utility of invention II is installing a browser extension on a web browser of a client device
Applicant’s Attorney Armin Ghiam, Registration No. 72,717, elected Group I, without traverse, in a telephone call made on 11 March 2022.  Applicant is requested to cancel non-elected claims.
Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Damian (US Pub. No. 20180013789 A1) in view of  Drake (US Pub. No. 20170346851 A1).
Regarding claim 1, Damian teaches:
receiving, at a server, “data” from a plurality of client devices, wherein the first browser extension data from each client device includes a website address, a time and an instance of unauthorized access – [0006], [0007], [0022], [0030] and [0041];
receiving, at the server, unauthorized access data indicating fraudulent activity associated with an account, wherein the unauthorized access data includes an account number, a transaction amount, a transaction date and an identification code – [0018], [0023], [0027] and [0028];
associating, at the server, the unauthorized access data with the first browser extension data – [0022] and [0035] and [0052];
generating, at the server, a list of websites associated with fraudulent activity – [0035] “fraudulent domain name -blacklists”;
receiving, at the server, second “data” from a requesting client device, wherein the second browser extension data includes a second website address – [0032]; and
determining, at the server, whether the second website address is included on the list of websites – [0022] and [0035], and 
in response to a determination that the second website address is included on the list, transmitting a warning signal to the requesting client device – [0031] and [0053].
Damian
receiving, at a server, first browser extension data from a plurality of client devices, wherein the first browser extension data from each client device includes a website address, a time and an instance of unauthorized access – [0006], ;
However, Drake teaches Appliances to be used to protect a Provider site [0308].  He teaches inter-device communication messages containing timestamps and, in the case where communication is taking place on account of a User, User metadata useful for anti-fraud and anti-attack resistance.  He teaches a user's IP address, which may be useful to determine geolocation or correlate abuse patterns [Id.].  He teaches the use of identifiers including account numbers [0318].  He teaches a helper agent in the form of a web browser extension which monitors the web URLs being loaded, and/or the web page content [0360]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Damian’s disclosure to include web browser extension as taught by Drake because they monitor web URLs being loaded, and/or the web page content - Drake [0360].

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692